DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: in lines 15-16, the claim recites “the analog to analog-to-digital converter”.  This should read “the analog-to-digital converter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: structures in the electronic circuit which would enable it to conduct the required surveys. In lines 16-18, claim 10 recites “the electronic circuit is configured to simultaneously conduct monopole and dipole sonic logging and acoustic reflection surveys”.  However, there is no structure included in the electronic circuit which would allow the electronic circuit to perform the required surveys.  The Examiner believes that the Applicant intended the claim to either read “the acoustic apparatus is configured to simultaneously conduct monopole and dipole sonic logging and acoustic reflection surveys” or “the electronic circuit is configured to process acoustic signals from simultaneously conducted monopole and dipole sonic logging and acoustic reflection surveys”. For examination purposes, the Examiner will read the claim as reading in the first manner.
Claims 11-14 depend from claim 10 and incorporate it in its entirety and therefore are rejected for the reasons presented above.  
In lines 18-20, claim 15 recites “the electronic circuit is configured to simultaneously conduct monopole and dipole sonic logging and acoustic reflection surveys”.  However, there is no structure included in the electronic circuit which would allow the electronic circuit to perform the required surveys.  The Examiner believes that the Applicant intended the claim to either read “the acoustic apparatus is configured to simultaneously conduct monopole and dipole sonic logging and acoustic reflection surveys” or “the electronic circuit is configured to process acoustic signals from simultaneously conducted monopole and dipole sonic logging and acoustic reflection surveys”. For examination purposes, the Examiner will read the claim as reading in the first manner.
Claims 16-20 depend from claim 15 and incorporate it in its entirety and therefore are rejected for the reasons presented above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinoshita (9927541).
With respect to claim 1, Kinoshita discloses an acoustic apparatus, comprising: an acoustic source section (Col 1, line 50; Col 3, line 65); at least two acoustic receiver sections (Col 1, lines 51-52; Col 3, line 65; Fig 5: 500); an isolator section arranged between the acoustic source section and the at least two acoustic receiver sections (Col 1, lines 52-53; Col 3, line 66; Col 5, lines 64-65), wherein the isolator section is configured to function acoustically as a tuned mechanical band-stop filter (Col 1, lines 55-56; Col 2, lines 4-5; Col 6, lines 39-40; Col 8, lines 29-34); and wherein each acoustic receiver section has at least one sensor (Col 1, line 28; Col 4, line 32), at least one amplifier (Col 1, line 28; Col 4, line 33), an analog-to-digital converter (Col 1, line 28; Col 4, line 33) and multiplexer (Col 1, line 29; Col 4, lines 33-34) in one module (Col 1, lines 29-30; Col 4, line 34).
With respect to claim 2, Kinoshita discloses the acoustic source section is configured to perform at least one of monopole, cross-dipole and acoustic reflection surveys (Col 2, lines 15-17; Col 4, lines 16-19; Col 5, lines 1-2, 4-5).
With respect to claim 3, Kinoshita discloses the at least two acoustic receiver sections are configured to receive monopole, cross-dipole and acoustic reflection surveys (Col 1, lines 46-48; Col 4, lines 23-24, 66-67; Col 5, lines 2-3).
With respect to claim 4, Kinoshita discloses each of the at least two acoustic receiver sections has a perforated sleeve around an exterior of the section (Col 2, lines 29-31; Col 7, lines 38-40; Fig 6: 330).
With respect to claim 5, Kinoshita discloses a structure of the apparatus has an extensional mode that is muted (Col 1, lines 42-44).
With respect to claim 6, Kinoshita discloses a structure of the apparatus has a flexural mode that is muted (Col 1, lines 42-44).
With respect to claim 7, Kinoshita discloses the acoustic source section is configured to perform monopole and cross-dipole surveys (Col 4, lines 16-19).
With respect to claim 8, Kinoshita discloses the acoustic source section is further configured to perform acoustic reflection surveys (Col 4, lines 25-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Yogeswaren (2007/0183259).
With respect to claim 9, Kinoshita teaches the invention as discussed above.  However, it does not teach the acoustic source section is configured to perform the monopole, cross-dipole, and acoustic reflection surveys at one time.  
Yogeswaren teaches an acoustic source section configured to perform the monopole, cross-dipole, and acoustic reflection surveys at one time ([0008], lines 5-11; [0011], lines 10-12; [0051], lines 5-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the apparatus of Kinoshita to simultaneously perform monopole, cross-dipole, and acoustic reflection surveys since such a modification would have allowed for the improved determination of elastic properties of earth formations characterized as inhomogeneous anisotropic solids.

With respect to claim 10, Kinoshita teaches an acoustic source section (Col 1, line 50; Col 3, line 65); at least one acoustic receiver section (Col 1, lines 51-52; Col 3, line 65; Fig 5: 500); an isolator section arranged between the acoustic source section and the acoustic receiver section (Col 1, lines 52-53; Col 3, line 66; Col 5, lines 64-65), wherein the isolator section is configured to function acoustically as a tuned mechanical band-stop filter (Col 1, lines 55-56; Col 2, lines 4-5; Col 6, lines 39-40; Col 8, lines 29-34), and wherein the isolator section is configured to mute sonic signal propagation along the apparatus for which formation signals are considered to be dominant (Col 1, lines 42-44; Col 6, lines 4-6); and wherein each acoustic receiver section comprises: a transducer element configured to detect acoustic signals (Col 2, lines 21-22); an electronic circuit configured to process the acoustic signals (Col 2, lines 22-23), the electronic circuit including an amplifier (Col 2, line 26), and an analog-to-digital converter (Col 2, line 26); a digital multiplexer (Col 4, lines 33-34); and a fluid container configured to house the transducer element and the electronic circuit (Col 1, lines 23-25; Col 4, lines 48-49), and wherein the sensors, the amplifier and the analog-to-digital converter are placed in an individual module (Col 1, lines 23-25; Col 4, lines 48-49).  However, it does not teach the apparatus is configured to simultaneously conduct monopole and dipole sonic logging, and acoustic reflection surveys.  
Yogeswaren teaches an apparatus configured to simultaneously conduct monopole and dipole sonic logging, and acoustic reflection surveys ([0008], lines 5-11; [0011], lines 10-12; [0051], lines 5-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the apparatus of Kinoshita to simultaneously perform monopole, dipole, and acoustic reflection surveys since such a modification would have allowed for the improved determination of elastic properties of earth formations characterized as inhomogeneous anisotropic solids.
With respect to claim 15, Kinoshita teaches an acoustic source section (Col 1, line 50; Col 3, line 65); at least one acoustic receiver section (Col 1, lines 51-52; Col 3, line 65; Fig 5: 500); an isolator section arranged between the acoustic source section and the acoustic receiver section (Col 1, lines 52-53; Col 3, line 66; Col 5, lines 64-65), wherein the isolator section is configured to function acoustically as a tuned mechanical band-stop filter (Col 1, lines 55-56; Col 2, lines 4-5; Col 6, lines 39-40; Col 8, lines 29-34), and wherein the isolator section is configured to mute sonic signal propagation along the apparatus for which formation signals are considered to be dominant (Col 1, lines 42-44; Col 6, lines 4-6); and wherein each acoustic receiver section comprises: a transducer element configured to detect acoustic signals (Col 2, lines 21-22); an electronic circuit configured to process the acoustic signals (Col 2, lines 22-23), the electronic circuit including an amplifier (Col 2, line 26), and an analog-to-digital converter (Col 2, line 26); a digital multiplexer (Col 4, lines 33-34); and a fluid container configured to house the transducer element and the electronic circuit (Col 1, lines 23-25; Col 4, lines 48-49), and wherein the sensors, the amplifier and the analog-to-digital converter are placed in an individual module (Col 1, lines 23-25; Col 4, lines 48-49); and wherein the acoustic apparatus is configured to be one of attached to a drill string and placed on a wireline (Col 3, lines 52-53).  However, it does not teach the apparatus is configured to simultaneously conduct monopole and dipole sonic logging, and acoustic reflection surveys.  
Yogeswaren teaches an apparatus configured to simultaneously conduct monopole and dipole sonic logging, and acoustic reflection surveys ([0008], lines 5-11; [0011], lines 10-12; [0051], lines 5-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the apparatus of Kinoshita to simultaneously perform monopole, dipole, and acoustic reflection surveys since such a modification would have allowed for the improved determination of elastic properties of earth formations characterized as inhomogeneous anisotropic solids.

With respect to claim 11, Kinoshita teaches the acoustic source section is comprises both a monopole and a dipole acoustic source (Col 4, lines 16-19).
With respect to claims 12 and 16, Kinoshita teaches a perforated sleeve around the acoustic receiver section (Col 2, lines 29-31; Col 7, lines 38-40; Fig 6: 330).
With respect to claim 14, Kinoshita teaches the container housing is filled with a non-conductive fluid (Col 4, line 55).
With respect to claim 17, Kinoshita teaches the apparatus is further configured to be conveyed through a drill string (Col 3, lines 55-58).
With respect to claim 19, Kinoshita teaches the apparatus is tethered (Col 3, lines 50-60).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Yogeswaren, and further in view of Nakajima (8286475).
Kinoshita as modified teaches the invention as discussed above.  Furthermore, it teaches the acoustic receiver section comprises: an acoustic transducer element (Col 2, lines 21-22) and a fluid filled container housing the transducer element (Col 1, lines 23-25; Col 4, lines 48-49).  However, it does not teach the acoustic receiver section comprises an elongated fluid filled sealed container housing, wherein the container housing further comprises at least one flexible portion along a length of the container housing for volume changes; and a tubular member having two open ends; and two end caps closing the two open ends.
Nakajima teaches the acoustic receiver section comprises an elongated fluid filled sealed container housing (Col 1, lines 64-65), wherein the container housing further comprises at least one flexible portion along a length of the container housing for volume changes (Col 1, line 67 – Col 2, line 1); and a tubular member having two open ends (Col 7, lines 56-57; Col 9, line 1); and two end caps closing the two open ends (Col 7, lines 57-58; Col 9, line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the apparatus of Kinoshita with the flexible housing of Nakajima since such a modification would have allowed for the transducers to make proposer measurements in environments where the pressure of the fluid is changing.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Yogeswaren, and further in view of Yao (2019/0242238).

Kinoshita as modified teaches the invention as discussed above.  However, it does not teach the apparatus is further configured to be conveyed through a drill bit located at a bottom of the drill string.
Yao teaches an apparatus that is configured to be conveyed through a drill bit located at a bottom of the drill string ([0005], lines 1-5[0032], lines 5-9; [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the apparatus of Kinoshita to have the sensor be conveyed through a drill bit as taught by Yao since such a modification would have it would have allowed for the collection of data directly related to the formation directly ahead of the drill bit as well as information related to the drill bit itself.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Yogeswaren, and further in view of Deffenbaugh (20160320769).
Kinoshita as modified teaches the invention as discussed above.  However, it does not teach the apparatus is untethered.
Deffenbaugh teaches an untethered sensor apparatus (Abstract, lines 1-2; [0043], lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the apparatus of Kinoshita to be an untethered apparatus as taught by Deffenbaugh since such a modification would have allowed for the measurement of downhole properties without requiring the time and cost associated with providing specialized crews and equipment necessary for a tethered array.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645